Opinion filed December 1,
2011
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00329-CV
                                                    __________
 
                                          JOHN
DYCK, Appellant
                                                            
V.
   STATE FARM MUTUAL
AUTOMOBILE INSURANCE CO., Appellee

                                   On
Appeal from the 106th District Court
                                                            Gaines
County, Texas
                                                Trial
Court Cause No. 11-05-16234

 
                                            M
E M O R A N D U M    O P I N I O N
            The
parties to this restricted appeal, John Dyck and State Farm Mutual Automobile
Insurance Co., have filed a joint motion to dismiss this appeal pursuant to Tex. R. App. P.42.1(a)(2).  In the
motion, the parties state that they “have reached an agreement to settle and compromise
their differences” in the underlying suit.  Pursuant to Rule 42.1(a)(2)(B), the
parties request that this court set aside the trial court’s default judgment
without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties’ agreement.  
Therefore,
in accordance with the parties’ request, the trial court’s judgment is set
aside, and this case is remanded to the trial court for further proceedings in
accordance with the parties’ agreement. 
The
joint motion to dismiss is granted, and the appeal is dismissed. 
 
December 1, 2011                                                                   PER
CURIAM
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.